SIMPSON, J.
The appellant in this case was convicted of the offense of selling spirituous liquors contrary to law. The defendant made a motion to quash the proceedings because, first, “the offense of which defendant was charged was not committed in the presence of the officers making the arrest, except the testimony of B. G. Chew, and that said arrest was made without a warrant;” second, that the commitment was made without affidavit and warrant, and the warrant not procured until after the commitment to prison.
The record shows a regular affidavit and warrant, in due form, on June 29, 1909, an arraignment on September 20, 1909, and a plea of not guilty, trial, and conviction. If tbe defendant was improperly - arrested before that time, it could not affect tbe merits of this case. Tbe record also shows that on tbe 9th of Octo*94ber, 1909, the day when this motion purports to have been filed, the defendant had already pleaded to the charge, been tried, and convicted. It was too late then to move to quash the proceedings on the ground that he was arrested without a warrant. No evidence seems to have been introduced in support of the motion.
In addition to what has been said, all the judges in this state are conservators of the peace (Const. 1901, § 157), and have a right to hold a party for trial, irrespective of the validity of the warrant of arrest. — Ex parte Thomas, 100 Ala. 101, 13 South. 517; Pruitt v. State, 130 Ala. 147, 30 South. 451; 9 Ency. Pl. & Pr. pp. 1066, 1067; Ex parte Hamilton et al., 65 Miss. 98, 139, 3 South. 68.
There was ho error in overruling the motion.
The demurrers, not appearing in the record proper, cannot be considered.
The judgment of the court is affirmed.
Affirmed.
Dowdell, C. J., and McClellan and Saxre, JJ., concur.